

EXHIBIT 10.1
AMENDMENT NO. 6
Dated as of July 13, 2016
to
CREDIT AGREEMENT
Dated as of September 12, 2014
THIS AMENDMENT NO. 6 (“Amendment”) is made as of July 13, 2016 and shall, upon
satisfaction of the conditions precedent set forth in Section 2 below be
effective as of the date hereof (the “Amendment No. 6 Effective Date”) by and
among AmTrust Financial Services, Inc., a Delaware corporation (the “Borrower”),
the financial institutions listed on the signature pages hereof and JPMorgan
Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”), under
that certain Credit Agreement dated as of September 12, 2014, by and among the
Borrower, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”). Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain modifications to the Credit
Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to Credit Agreement. Effective as of the Amendment No. 6 Effective
Date but subject to the satisfaction of the conditions precedent set forth in
Section 2 below, the Credit Agreement is hereby amended as follows:
(a)    The definition of “Consolidated Fixed Charge Coverage Ratio” set forth in
Section 1.01 of the Credit Agreement is amended, effective as of June 30, 2016,
by deleting it in its entirety and replacing it with the following definition:
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) the sum of (i) the maximum cash dividends available to the Borrower
from its Regulated Insurance Companies on such date (without prior approval from
any Applicable Insurance Regulatory Authority) plus (ii) an amount equal to the
Service and Fee EBITDA of the Borrower and its Subsidiaries for the Test Period
then ended to (b) the sum of (i) the aggregate amount of all scheduled principal
payments on all Indebtedness of the Borrower and its Subsidiaries for the next
succeeding four fiscal quarters of the Borrower (other than any







--------------------------------------------------------------------------------




balloon, bullet or similar payment which repays such Indebtedness in full), plus
(ii) the Consolidated Interest Expense (excluding Consolidated Interest Expense
attributable to Permitted Non-Recourse Secured Debt) for the Test Period then
ended, plus (iii) all Consolidated Shareholder Distributions made during the
Test Period then ended. Consolidated Fixed Charge Coverage Ratio shall be
further calculated in accordance with Section 6.14(g).
(b)    Section 1.01 of the Credit Agreement is amended to add the following
definitions thereto in the appropriate alphabetical order:
“Amendment No. 6 Effective Date” means July 13, 2016.
“Service and Fee EBITDA” means, for any period and for any Person, net income of
such Person for such period, produced solely from services and fees generated
from product warranty registration and service, servicing carriers, management
services, insurance fees, broker services, asset management services,
information technology services and other similar services related to the
Insurance Business plus, to the extent deducted from revenues in determining
such net income, (i) interest expense, (ii) expense for taxes paid or accrued,
(iii) depreciation, (iv) amortization, and (v) extraordinary losses incurred
other than in the ordinary course of business, minus, to the extent included in
net income, extraordinary gains realized other than in the ordinary course of
business.
(c)    Section 6.07(e) of the credit agreement is restated in its entirety as
follows:
(e)    the Borrower may repurchase shares of its common stock in the open market
or in privately negotiated transactions in the amounts permitted by the
following clauses (1) or (2) so long as the Board of Directors of the Borrower
shall have authorized such repurchase and the management of the Borrower shall
have determined that such repurchase is in the best interest of the Borrower:
(1) the aggregate repurchase price to be paid by the Borrower for such
repurchase, taken together with the sum of all aggregate repurchase prices paid
by the Borrower in connection with all repurchases of its common stock since the
Effective Date in reliance on this Section 6.07(e)(1) shall not exceed
$300,000,000; or (2) (A) the aggregate repurchase price to be paid by the
Borrower for such repurchase, taken together with the sum of all aggregate
repurchase prices paid by the Borrower in connection with all repurchases of its
common stock since the Amendment No. 6 Effective Date in reliance on this
Section 6.07(e)(2) shall not exceed an amount equal to 50% of the net proceeds
received by the Borrower from any sale of its own Equity Interests since the
Amendment No. 6 Effective Date and (B) notwithstanding the immediately foregoing
clause (A), in no event shall the aggregate repurchase price to be paid by the
Borrower for such repurchase, taken together with the sum of all aggregate
repurchase prices paid by the Borrower in connection with all repurchases of its
common stock during any fiscal year of the Borrower in reliance on this Section
6.07(e)(2) exceed $300,000,000 during such fiscal year of the Borrower (it being
understood and agreed that the amounts permitted by the foregoing clauses (1)
and (2) are independent basket exceptions and should not be viewed as a combined
basket in the aggregate);
2.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (a) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent, (b) for




2

--------------------------------------------------------------------------------




the account of each Lender party hereto that delivers its executed signature
page to this Amendment by no later than the date and time specified by the
Administrative Agent, an amendment fee in an amount equal to $2,500 and (c)
payment and/or reimbursement of the Administrative Agent’s and its affiliates’
fees and expenses (including, to the extent invoiced, the reasonable fees and
expenses of counsel for the Administrative Agent) in connection with this
Amendment.
3.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.
4.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof and as set forth herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement, the
Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)    This Amendment shall be a Loan Document.
5.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
[Signature Pages Follow]




3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


AMTRUST FINANCIAL SERVICES, INC.,
as the Borrower




By: /s/ Evan Greenstein            
Name: Evan Greenstein    
Title: Vice President, Treasurer




JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as Issuing Bank and as Administrative Agent




By: /s/ Hector J. Varona            
Name: Hector J. Varona
Title: Executive Director




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ James Cribbet            
Name: James Cribbet
Title: Senior Vice President




SUNTRUST BANK,
as a Lender




By: /s/ Paula Mueller            
Name: Paula Mueller
Title: Director






Signature Page to Amendment No. 6 to
Credit Agreement dated as of September 12, 2014
AmTrust Financial Services, Inc.



--------------------------------------------------------------------------------






LLOYDS BANK PLC,
as a Lender




By: /s/ Daven Popet            
Name: Daven Popet – P003
Title: Senior Vice President


By: /s/ Dennis McClellan        
Name: Dennis McClellan – M040
Title: Assistant Vice President




ASSOCIATED BANK, NATIONAL ASSOCIATION
as a Lender




By: /s/ Edward J. Chidiac        
Name: Edward J. Chidiac
Title: Senior Vice President




MORGAN STANLEY BANK, N.A., as a Lender




By: /s/ Cindy Tse            
Name: Cindy Tse
Title: Managing Director




THE PRIVATEBANK AND TRUST COMPANY, as a Lender




By: /s/ Austin G. Love            
Name: Austin G. Love
Title: Associate Managing Director




Signature Page to Amendment No. 6 to
Credit Agreement dated as of September 12, 2014
AmTrust Financial Services, Inc.

